843 F.2d 1391
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
No. 87-6198.
Roscoe W. FIELDS, Sr., Plaintiff-Appellant,v.Roy PRUETT, Mayor;  Timothy Bratten, Chief of Police;Earnest T. Green, Policeman;  Jeff Davis, Policeman;  LutherReed, Oak Ridge Alleged Judge;  John Mattox, ProsecutingAttorney, and other John Does, Defendants-Appellees.

1
United States Court of Appeals, Sixth Circuit.


2
April 11, 1988.

ORDER

3
Before WELLFORD and ALAN E. NORRIS, Circuit Judges, and JULIAN A. COOK, Jr., District Judge.*


4
The plaintiff moves to proceed in forma pauperis on appeal from the district court's order dismissing this civil rights case.  42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


5
The plaintiff filed his complaint attacking traffic citations he received in Oak Ridge, Tennessee.  The district court held that any civil rights action must be brought after the illegality of these citations is shown through a state court or federal habeas corpus proceeding.   Hadley v. Werner, 753 F.2d 514, 516 (6th Cir.1985) (per curiam).  The court also held that the plaintiff's other arguments were frivolous under 28 U.S.C. Sec. 1915(d).  We agree with the conclusions of the district court for the reasons stated in the district court's order dismissing the case and in the district court's order denying motions to clarify and to amend.


6
The motion for in forma pauperis status is granted.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable Julian A. Cook, Jr., U.S. District Judge for the Eastern District of Michigan, sitting by designation